                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 JOHN W. FINK,

                 Plaintiff,                          Civ. No. 19-9374-KM-MAR

 V.                                                             OPINION

 UNITED STATES OF AMERICA,
 J. PHILIP KIRCHNER and
 FLASTER/GREENBERG P.C.,

                Defendants.


      The clerk referred this case to me for review pursuant to D.N.J. Loc. Civ.
R. 4 1(g).’ That Local Rule essentially requires that, where a sitting judge has
been sued, a second judge in a separate vicinage shall review the allegations. If
judicial immunity is a complete defense or the allegations are found to be
patently frivolous, then the action shall be dismissed against the original judge.




      I include subsection (h) of the rule for context:
      (g) A civil action filed against a Judge shall be assigned to a Judge in a vicinage
      other than the vicinage where the defendant Judge maintains his or her
      pennanent duty station and if the assignee Judge determines that the suit is
      patently frivolous, or if judicial immunity is plainly applicable, the assignee
      Judge need not recuse, but in all other cases, the assignee Judge is disqualified
      and shall refer the matter to the Chief Judge for assignment outside the District
      of New Jersey.
              (h) If assignment to a Judge pursuant to (g) above is a reassignment of a
      civil action that results from the originally assigned Judge being named as a
      defendant Judge in that civil action, the newly assigned Judge shall promptly
      determine whether the suit against the Judge is patently frivolous or judicial
      immunity applies. If the assigned Judge determines that judicial immunity is a
      complete defense or the suit against the Judge is patently frivolous that
      warrants the dismissal of the defendant Judge, the assigned Judge shall
      promptly notify the Chief Judge upon the issuance of an order dismissing the
      defendant Judge. The Chief Judge shall thereafter, if appropriate, reassign the
      civil action to the originally assigned Judge.
D.N.J, Loc. Civ. R. 4 1(g) & (h) (as amended March 25, 2019).
In such a case, there is no need for recusal or for referral of the case to a
separate district.
Background
         The plaintiff, John W. Fink, pro se, filed a legal malpractice case against
his prior attorneys, defendants J. Philip Kirchner and Plaster/Greenberg P.C.
That case was heard by the Hon. Noel L. Hillman, a district judge of this court.
Fink   j.i   Kirchner, Civ. No. 12-4125-NLH-KMW (the “Malpractice Action”). Judge
Hillman granted summary judgment for the defendants. (12cv4 125 DE). Mr.
Fink appealed; the U.S. Court of Appeals for the Third Circuit affirmed, see 731
Fed. App’x 157 (3d Cir. 2018); and the U.S. Supreme Court denied certiorari.
         Mr. Fink has now filed the above-captioned action. The caption of the
Complaint names as defendants J. Philip Kirchner and Flaster/ Greenberg P.C.,
who are also named as the defendants in the initial paragraph of the
Complaint. Those defendants have filed a motion to dismiss. (DE 3)
         The body of the Complaint, however, appears to be directed at Judge
Hillman, as well as the three judges of the United States Court of Appeals for
the Third Circuit who were assigned to Mr. Fink’s unsuccessful appeal.
         (a) Count I, entitled “Judge Hiliman committed a fraud upon the Court,”
               alleges that Judge Hillman committed fraud when he rendered
               various judicial decisions unfavorable to plaintiff in the Malpractice
               Action.
             (b) Count II, entitled “CA Judges committed a fraud upon the Court,”
               alleges that three Judges of the U.S. Court of Appeals for the Third
               Circuit, Hon. Patty Shwartz, Hon. Cheryl Ann Krause, and Hon. D.
               Michael Fisher, committed fraud when they affirmed Judge Hillman’s
               grant of summary judgment for defendants.
         The Complaint demands the following relief:
         a) Reversal of the summary judgment decisions granted to the
               defendants;
         b) Remand of the [the Malpractice Actionj to the District Court for trial;
      c) Grant Pink permission to use the entire investigator’s report, but if
         not that, then at least the Kirchner May 20th Letter; and
      d) Any other relief this court deems equitable and just under the
      circumstances;
      The Clerk considered this pleading, although confusing, to be
tantamount to an action against District Judge Hillman, and therefore
randomly referred it to me pursuant to Loc. Civ. R. 4 1(g). I remained unclear as
to what was intended, however.
      On April 26, 2019, I therefore filed an Order (DE 6) that by May 15,
2019, the plaintiff, John W. Fink, shall “SHOW CAUSE IN WRITING
      1. Stating and clarifying whom he intends to name as defendants in the
         complaint;
      2. Stating why this action should not be dismissed by filing a brief in
         opposition to the motion to dismiss filed by defendants Kirchner and
         Plaster/Greenberg P.C.;
      3. Stating why the claims against Judge Hillman and the Third Circuit
         judges (assuming that is what is intended) are not barred by judicial
         or sovereign immunity, or otherwise dismissable for failure to state a
         claim that is not patently frivolous. See D.N.J. Loc. Civ. R. 4 1(g).”
      Mr. Fink responded by filing an “Amended Complaint.” (“AC”, DE 7) As
regards the four judicial officers, it is similar to the original complaint, except
that it adds the United States of America as a defendant. By way of
explanation, the introduction to the Amended Complaint states that “[t]his is
an action filed against the United States for the judicial fraud on the court
committed by its employees [listing Judges Hillman, Shwartz, Krause, and
Smith].” (AC   ¶   1) In the two substantive counts, the initial reference to each of
the judges is now followed by “an employee of the United States” or “employees
of the United States.” (See AC Count I     ¶   2, Count II   ¶   16.)
      The Amended Complaint adds claims for compensatory and punitive
damages. The demands for reversal of summary judgment, admission of certain
exhibits, and trial of the matter are now phrased solely as alternative relief in
the event damages are not awarded. (AC p. 63 (prayer for relief)).
      Mr. Fink has also filed a letter and a brief. (DE 8) These are intended to
address the requirement of the OSC that Mr. Fink state “why the claims
against Judge Hillman and the Third Circuit judges (assuming that is what is
intended) are not barred by judicial or sovereign immunity, or otherwise
dismissable for failure to state a claim that is not patently frivolous.”
      In the letter, Mr. Fink explains that he did not intend to sue the judges
directly, but is “holding the U.S. responsible for   ...   the fraud on the court they
Lie., the judges] committed which denied me of my Constitutional right to trial
by jury under Article VII.” (DE 8 at 2)
      The accompanying brief (“Fink OSC Brf.”, DE 8-1) for the most part
rehashes the history and allegations of the Malpractice Case and Mr. Fink’s
arguments on appeal. It describes the manner in which Mr. Fink believes that
the District Court and the Court of Appeals erred. The substantive argument
headings are as follows:
      “LEGAL ARGUMENT
      A. Grounds For My Claims Which Judge Hillman Ignored

      3. FIG Defendants Failed Their Initial Rule 56 Burden

      C. Judge Hillman Independently Introduces New Grounds and Allegedly
         Undisputed Facts Without Prior Notification

      D. Judge Hiliman Did Not View Evidence In My Favor And Weighed
         Evidence

      E. Judge Hillman’s Opinion Contains Misleading/Incorrect Statements

      F. The CA Judges Did Not Conduct A Plenary Review”

(Fink OSC Brf., Table of Contents and passim.) Mr. Fink attributes these
adverse and allegedly erroneous rulings to “favoritism” and “fraud.”
Discussion
      A. Amended Complaint
      Mr. Fink has submitted an Amended Complaint without a formal motion
to amend under Fed. R. Civ. P. 15. Particularly in light of his pro se status, I
will set that formality aside. He submitted the Amended Complaint in response
to a motion to dismiss by the Flaster defendants. See generally Fed. R. Civ. P.
15(a)(1)(B) (amendment within 21 days in response to motion to dismiss) More
importantly, he did so in response to my Order to Show Cause, which invited
clarification of the parties he intended to sue.
      The Amended Complaint (DE 7) is therefore accepted for filing.
      B. Claims against United States relating to judicial defendants
      Although the claims are nominally asserted against the United States,
the plaintiff is attempting to hold the United States responsible for allegedly
wrongful judicial decisions made by its employees, the four judges named in
the body of the Amended Complaint. The theory seems to be some version of
respondeat superior, and it is entirely dependent on a finding that the judges
themselves performed some wrongful act. Out of caution, then, I will apply the
analysis of Rule 4 1(g), which would apply if, e.g., Judge Hillman were sued
directly. I must determine whether “the suit is patently frivolous, or if judicial
immunity is plainly applicable”; if so, I need not recuse or refer the matter for
assignment outside the district.2 Loc. Civ. R. 4 1(g). I do find that the claims
against the judges are patently frivolous, and decline to recuse.
             1. “Fraud on the court”
      The stated cause of action is “fraud on the court.” I am unaware of any
recognized cause of action based on a court’s having committed fraud on itself.
Ordinarily, “fraud on the court” is invoked as a basis to vacate a judgment
because a party’s counsel has intentionally deceived the court. See In re
Bressman, 874 F.3d 142, 150 (3d Cir. 2017). It requires “1) an intentional


2     Or, I suppose, outside the Third Circuit, if the claims against the Court of
Appeals judges are found to be non-frivolous.
fraud; (2) by an officer of the court; (3) which is directed at the court itself; and
(4) in fact deceives the court.” Herring v. United States, 424 F.3d 384, 386 (3d
Cir. 2005).
      The claims here are different. Mr. Fink has simply repackaged his
substantive arguments in the trial court and on appeal as claims of “fraud.” In
substance, however, these are ordinary claims of judicial error. These errors,
according to Mr. Fink, are so egregious that they can only be attributable to
“favoritism.” The avenue for correction of such errors, if that is what they are,
is through the appeals process. Suing the judges or their federal employer is
not a means by which a disappointed appellant can obtain a second, third, or
fourth level of review.3
      There is no substantial federal claim asserted here. See Shapiro v.
McManus, 136 S. Ct. 450 (2015). The case, insofar as it challenges the actions
of the judges, is properly dismissed at the threshold as patently frivolous.
              2. Sovereign immunity and suits against United States
      The action against the United States based on the actions of the judges is
also properly dismissed for lack of jurisdiction because the United States has
not waived its sovereign immunity.
      The United States, in general, enjoys sovereign immunity except to the
extent it expressly consents to be sued. See United States v. Daim, 494 U.S.
596, 608, 110 5. Ct. 1361 (1990) (terms of the sovereign’s consent to be sued
“define that court’s jurisdiction to entertain the suit”); United States v.
Sherwood, 312 U.S. 584, 586, 61 5. Ct. 767, 769 (1941)). One such waiver of
sovereign immunity is contained in the Federal Tort Claims Act (“VrCA”):
      (b)(l) Subject to the provisions of chapter 171 of this title, the
      district courts, together with the United States District Court for


3       I focus here on the claims for damages, but the alternative injunctive relief
poses some interesting conundrums of its own. The plaintiff is requesting that I, a
district judge within the Third Circuit, order the judges of that Court of Appeals to
reverse and remand a case (after they had already declined to do so on direct appeal). I
do not sit in review of the Third Circuit; they sit in review of me. Only the Court of
Appeals en bane or the U.S. Supreme Court can compel them to reverse a panel ruling.
      the District of the Canal Zone and the District Court of the Virgin
      Islands, shall have exclusive jurisdiction of civil actions on claims
      against the United States, for money damages, accruing on and
      after January 1, 1945, for injury or loss of property, or personal
      injury or death caused by the negligent or wrongful act or omission
      of any employee of the Government while acting within the scope of
      his office or employment, under circumstances where the United
      States, if a private person, would be liable to the claimant in
      accordance with the law of the place where the act or omission
      occurred.

28 U.S.C.   § 1346(b)(1). No VFCA claim is available here, however, for at least
two reasons.
      Exhaustion. This court has no jurisdiction to entertain an VItA claim
unless administrative remedies were exhausted in advance of the filing of the
complaint:
      [A]s a prerequisite to utilizing the waiver, a plaintiff must “have
      first presented [its] claim to the appropriate Federal agency,” which
      claim must have been denied. 28 U.S.C. § 2675(a). This exhaustion
      requirement “is jurisdictional and cannot be waived.” Celestine z,’.
      Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d
      Cir.2005).

Tsitrin u. Jacobs, No. 12 CIV. 1411, 2012 WL 3689500, at *2 (S.D.N.Y. Aug. 23,
2012) (applying VItA exhaustion requirement to suit against United States
based on decisions ofjudges) (citing McAfee v. 5th Circuit Judges, 884 F.2d
221, 222—23 (5th Cir.1989) (affirming dismissal of claims against judicial
officers for failure to exhaust administrative remedies); Neuman    ii.    United
States, No. 07—CV—0362—MJR, 2008 U.S. Dist. LEXIS 59437, at *14_15, 2008
WL 2959875 (S.D. 111. July 31, 2008) (similar)). Accord Ott-Young    ii.   Roberts,
2013 WL6732118, at*7 (N.D. Cal. Dec. 20, 2013) (citing TsitHn and dismissing
claims against district court judges on immunity grounds and for failure to
exhaust remedies with Administrative Office of U.S. Courts).
     “Exhaustion of all administrative remedies under the WFCA ‘is
     jurisdictional and cannot be waived.’ Bialowas a Us., 443 F.2d
      1047, 1049 (3d Cir. 1971).” Dunn a Samuels, No. CV 16-
     3558(RMB), 2016 WL 3621122, at *3 (D.N.J. July 6, 2016); accord
      Shelton a Bledsoe, 775 F.3d 554, 569 (3d Cir. 2015). “Strict
     compliance with Section 2675(a) is required to establish subject
      matter jurisdiction over an FECA suit. See e.g., Liwera v. First Nat’l
      State Bank of N.J., 879 F.2d 1186, 1194 (3d Cir. 1989).” Hennann
      v. United States, No. 15-6682 (RBK/AMD), 2016 WL 3512112, at
     *1 (D.N.J. June 27, 2016).

Lampon-Paz a Dept of Justice, No. CV169O71KMJBC, 2019 WL 2098831, at *5
(D.N.J. May 14, 2019) (McNulty, J.)
      The plaintiff has not exhausted whatever administrative remedies might
be available, presumably in the Administrative Office of the Courts. This court
therefore lacks jurisdiction over his claims against the United States.


      Judicial immunity. The notion that naming the United States, rather
than the judges, as defendant circumvents the bar of judicial immunity is a
mistaken one:
      Even had plaintiff pursued his claims through the Administrative
      Office of the United States Courts before bringing suit, they would
      still be subject to dismissal. The United States is “entitled to assert
      any defense based upon judicial   ... immunity which otherwise
      would have been available to the employee of the United States
      whose act or omission gave rise to the claim,” 28 U.S.C. § 2674,
      and judges are entitled to absolute immunity from suit when
      acting in their judicial capacity, see Mireles a Waco, 502 U.S. 9,
      11, 112 S. Ct. 286, 116 L.Ed.2d 9 (1991). This immunity applies
      regardless of “[how] erroneous the act may have been, and [how]
      injurious in its consequences it may have proved to the plaintiff,”
      Young a Selsky, 41 F.3d 47, 51 (2d Cir. 1994) (internal quotation
      marks omitted), and it “is not overcome by allegations of bad faith
      or malice,” Mireles, 502 U.S. at 11; see also Fields a Soloff 920
      F.2d 1114, 1119 (2d Cir. 1990) (“[A] judge will not be deprived of
      immunity because the action he took was in error, was done
      maliciously, or was in excess of his authority      (internal
                                                      ....“


      quotation marks omitted)). In short, a plaintiff simply is not
      permitted to bring suit against a judge because he disagrees with a
      judicial decision; appeals, not independent tort suits, are the
      appropriate method by which to seek redress.

TsitHn v. Jacobs, 2012 WL 3689500, at *3 See also Briscoe v. LaHue, 460 U.s.
325, 334 (1983); Stump a Sparkman, 435 U.S. 349, 359 (1978); Capogrosso a
The Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009). Cf Falade
a United States, 237 F. App’x 723 (3d Cir. 2007) (finding no respondeat
superior liability of United States for actions of judges who were themselves
immune).
      There can be no doubt that the claims here challenge the judges’ rulings
and are directly based on the judges’ performance of their judicial functions.
The judges are absolutely immune, and the United States as their employer is
entitled to assert that immunity. See 28 U.S.C.    § 2674.
      For this reason, too, the Amended Complaint must be dismissed at the
threshold for lack of jurisdiction.


                                      CONCLUSION
      The claims against the United States are “patently frivolous,” and
‘judicial immunity is plainly applicable.” Dismissal is plainly appropriate.
Pursuant to Loc. Civ. R. 4 1(g), those claims are dismissed without the need for
recusal or referral of the case to another district.




                                                  [N MCNULTY
                                              United States District Judge
